            Case 3:20-cv-05761-JD Document 130 Filed 12/16/20 Page 1 of 1



                                  UNITED STATES DISTRICT COURT

                               NORTHERN DISTRICT OF CALIFORNIA

                                         RELATED CASE ORDER



         A Motion for Administrative Relief to Consider Whether Cases Should be Related or a Sua Sponte
Judicial Referral for Purpose of Determining Relationship (Civil L.R. 3-12) has been filed. The time for
filing an opposition or statement of support has passed. As the judge assigned to case

         20-cv-05761-JD In Re Google Play Consumer Antitrust Litigation

        I find that the more recently filed case(s) that I have initialed below are related to the case assigned
to me, and such case(s) shall be reassigned to me. Any cases listed below that are not related to the case
assigned to me are referred to the judge assigned to the next-earliest filed case for a related case
determination.

                  Case                        Title                           Related      Not Related

                  20-cv-08336-BLF             Kober v. Google LLC                          JD



                                            CLERK’S NOTICE

         The court has reviewed the motion and determined that no cases are related and no
 reassignments shall occur.




Dated: December 16, 2020                               By:

                                                             Lisa Clark, Deputy Clerk
